Exhibit 10.23.1

AMENDMENT NO. 2011-1 TO

OMNIBUS AGREEMENT

This AMENDMENT NO. 2011-1, dated as of February 22, 2011 and effective
January 1, 2011 (this “Amendment”), to the Omnibus Agreement, dated as of
February 8, 2002, and amended previously by Amendment No. 1 (dated as of January
28, 2005), Amendment No. 2006-1, Amendment No. 2007-1, Amendment No. 2008-1, and
Amendment No 2009-1, and Amendment No. 2010-1 (as amended, the “Omnibus
Agreement”) by is adopted, executed and agreed to by Sunoco, Inc. (“Sunoco,
Inc.”), Sunoco, Inc. (R&M) (“Sunoco, Inc. (R&M)” and, together with Sunoco, Inc.
“Sunoco”) , Sun Pipe Line Company of Delaware LLC, Atlantic Petroleum
Corporation, Sunoco Pipeline L.P., Sunoco Logistics Partners L.P., Sunoco
Logistics Partners Operations L.P., and Sunoco Partners LLC (each a “Party” and,
collectively, the “Parties”).

Recitals

WHEREAS, except as otherwise provided herein, capitalized terms used herein have
the meanings assigned to them in the Omnibus Agreement; and

WHEREAS, the Parties desire to amend the Omnibus Agreement in the manner herein
provided.

NOW, THEREFORE, in consideration of the premises, and each intending to be
legally bound, the Parties do hereby agree as follows:

SECTION 1. Amendment to Section 4.1 of the Omnibus Agreement.

(a) Section 4.1 (a) of the Omnibus Agreement is amended and restated in its
entirety as follows:

“(a) For each calendar year, the Partnership will pay the General Partner an
administrative fee (the “Administrative Fee”) for the provision by the General
Partner and its Affiliates for the Partnership Group’s benefit of all the
general and administrative services that Sunoco and its Affiliates have
traditionally provided in connection with the Assets, including, without
limitation, the general and administrative services listed on Schedule V to this
Agreement. The Administrative Fee for the 2011 calendar year shall be Ten
Million Dollars ($10,000,000). For each calendar year after the 2011 calendar
year, the General Partner will determine the amount of the general and
administrative expenses that will be properly allocated to the Partnership in
accordance with the terms of the Partnership Agreement.”

(b) Section 4.1(d) of the Omnibus Agreement is hereby amended and restated in
its entirety as follows:

“(d) In recognition of the services to be provided for the Partnership Group’s
benefit by certain executive officers of Sunoco who also are executive officers
of the General Partner, including the Chief Executive Officer, the Chief
Financial Officer and the Vice President and Chief Human Resources Officer (such
officers, the “Shared Officers”), for each calendar year in which such services
are provided by the Shared Officers, the General Partner will determine the
amount of compensation and benefits, if any, in respect of such Shared Officers
that will be allocated to or reimbursed by, the Partnership taking into account
the services to be performed by the Shared Officers for the Partnership Group’s
benefit for that year.”

SECTION 2. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.

SECTION 3. Counterparts. This Amendment may be executed in any number of
counterparts and by the different Members in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.

 

SUNOCO, INC.

By:

 

        /s/ Brian P. MacDonald

  Name: Brian P. MacDonald  
Title:   Senior Vice President & Chief Financial Officer SUNOCO, INC. (R&M)

By:

 

        /s/ Brian P. MacDonald

  Name: Brian P. MacDonald   Title:   Senior Vice President & Chief Financial
Officer ATLANTIC PETROLEUM CORPORATION

By:

 

        /s/ Peter J. Gvazdauskas

  Name: Peter J. Gvazdauskas   Title:   President

SUN PIPE LINE COMPANY OF DELAWARE LLC

(as successor to Sun Pipe Line Company of Delaware)

By:

 

        /s/ Michael J. Hennigan

  Name: Michael J. Hennigan   Title:   President

{Signature Page to Amendment No. 2011-1 to Omnibus Agreement}



--------------------------------------------------------------------------------

SUNOCO PIPELINE L.P. (as successor to Sunoco Texas Pipeline Company and Sun
Pipeline Services (Out) LLC)

By:

  Sunoco Logistics Partners Operations GP LLC, its general partner

By:

 

        /s/ Michael J. Hennigan

  Name: Michael J. Hennigan   Title:   President SUNOCO PARTNERS LLC

By:

 

        /s/ Michael J. Hennigan

  Name: Michael J. Hennigan   Title:   President and Chief Executive Officer
SUNOCO LOGISTICS PARTNERS L.P.

By:

 

Sunoco Partners LLC,

its general partner

By:

 

        /s/ Michael J. Hennigan

  Name: Michael J. Hennigan   Title:   President and Chief Executive Officer
SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

BY:

 

Sunoco Logistics Partners GP LLC,

its general partner

By:

 

        /s/ Michael J. Hennigan

  Name: Michael J. Hennigan   Title:   President

{Signature Page to Amendment No. 2011-1 to Omnibus Agreement}